290 S.W.3d 813 (2009)
David E. WHISTANCE, Appellant,
v.
Cary Lyn Diekmann FLICK, Respondent.
No. WD 69522.
Missouri Court of Appeals, Western District.
July 28, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 1, 2009.
Jeffrey S. Eastman, for Appellant.
Christopher F. Arbuckle, for Respondent.
Before Division Two: VICTOR C. HOWARD, P.J., JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.


*814 ORDER

PER CURIAM:
David and Nancy Whistance appeal the trial court's judgment in favor of Cary Diekmann and against the Whistances on their suit for breach of a real estate contract. On appeal, the Whistances claim that the trial court's judgment is not supported by the evidence and is against the weight of the evidence. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).